         Case 4:21-cv-00143-BRW Document 7 Filed 05/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CAMBRIN BARNES,                                                                    PLAINTIFF
ADC #147871

v.                                 4:21CV00143-BRW-JTK

DEXTER PAYNE, et al.                                                           DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ORDERED this 3rd day of May, 2021.



                                            Billy Roy Wilson__________________
                                            UNITED STATES DISTRICT JUDGE




                                               1
